DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-6 and 9-10 are directed to a method for evaluating force control ability, which is an abstract idea. Claims 1-6 and 9-10 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to an apparatus for evaluating force control ability.
Step 2A: Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: “evaluat[ing] force control ability of the user by comparing the measured force direction with the target force direction and comparing the measured force magnitude with a predetermined reference force magnitude”.
These elements of claim 1 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: The remaining limitations of claim 1 are a display unit configured to display a target force direction, a measuring unit configured to measure a direction and magnitude of a force applied by a user”, and processing unit. However, these recitations do not integrate the exception into a practical application or amount to significantly more than the judicial exception. The display unit is merely displaying a variable of an algorithm; the measuring unit is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g); and the processing unit is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  Thus, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 2-6 depend from claim 1, and recite the same abstract idea as claim 1. 
They contain no claim limitations that integrate the exception into a practical application or that recite additional elements that amount to significantly more than the judicial exception itself. Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.
The analysis of claim 9 is as follows:
Step 1: Claim 9 is drawn to a process.
Step 2A: Prong One: Claim 9 recites an abstract idea. In particular, claim 9 recites the following limitations: “extracting a component of the force applied in the same direction as the target force direction among components of the measured force; and evaluating force control ability of the user by comparing a magnitude of the extracted force with the predetermined reference force magnitude”.
These elements of claim 9 are drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two 
With respect to the steps of displaying a target force direction on a display and measuring a direction and magnitude of a force applied by a user of claim 9, these recitations do not integrate the exception into a practical application or amount to significantly more than the judicial exception. The displaying step is merely displaying a variable of an algorithm and the measuring step is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.
Thus, independent claim 9 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claim 10 depends from claim 9, and recites the same abstract idea as claim 1 with the addition of a computer product, which does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception since it is requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.


Claim Objections
Claims 1-3 and 7-9 are objected to because of the following informalities:  
Claim 1, line 5: “force control ability” should read --the force control ability--
Claim 2, line 2: “force control ability” should read --the force control ability--
Claim 3, line 2: “force control ability” should read --the force control ability--
Claim 3, line 4: delete “the” before “force”
Claim 7, line 4: “force control ability” should read --the force control ability--
Claim 8, line 6: “force control ability” should read --the force control ability--
Claim 9, line 7: “force control ability” should read --the force control ability--
Claim 9, line 8: “the predetermined reference force magnitude” should read                                            --a predetermined reference force magnitude--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR 20160141095).  All citations to Jung will refer to the English machine translation accompanying this Office Action.
Regarding claims 1 and 3, Jung teaches an upper limb rehabilitating system comprising a display unit (250) configured to display a target force direction (Page 5, lines 18-25); a sensing unit (110) (i.e., measuring unit) that senses the movement of the upper limbs of the rehabilitation patient and configured to measure a direction and magnitude of a force applied by a user (Page 7, lines 3-14 of Machine Translation); and, a control unit (230) (i.e., processing unit) that is configured to evaluate force control ability of the user by comparing the measured force direction with the target force direction and comparing the measured force magnitude with a predetermined reference force magnitude. (Page 6, lines 6-20 of Machine Translation).
Regarding claim 5, Jung teaches a control unit (230) (i.e., processing unit) that is configured to display feedback information according to the evaluation of the force control ability of the user through the display unit (250). (Page 5, lines 36-38; Page 6, lines 1-5 of Machine Translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kagamihara (JP 5154558). 
Regarding claim 2, Jung teaches all of the elements of the claimed invention except “wherein the processing unit is configured to evaluate force control ability of the user by extracting a component of the force applied in the same direction as the target force direction among components of the measured force and comparing a magnitude of the extracted force with the predetermined reference force magnitude”. 
Kagamihara, in a related field of endeavor, teaches a motor function evaluation system that evaluates a motor function of a subject quantitatively, e.g., of a wrist. (Page 3, lines 30-32 of Machine Translation). The evaluation means (e.g., computer) may be provided with a database or the like provided with a large number of analysis results acquired in advance. For example, in a cerebellar disease patient, abnormal movement occurs in which the wrist joint moves in the direction opposite to the intended target, or is stopped in the middle and deviated in another direction. With the motor function evaluation system of the present invention, it is possible to analyze the motor command causing the wrist movement at each moment of contribution of each muscle. In other words, during conventional motor function evaluation, the features about “movement” are extracted and digitized and compared with the predetermined analysis results in the database (i.e., wherein the processing unit is configured to evaluate force control ability of the user by extracting a component of the force applied in the same direction as the target force direction among components of the measured force and comparing a magnitude of the extracted force with the predetermined reference force magnitude). (Page 21, lines 30-36; Page 22, lines 1-5 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide “wherein the processing unit is configured to evaluate force control ability of the user by extracting a component of the force applied in the same direction as the target force direction among components of the measured force and comparing a magnitude of the extracted force with the predetermined reference force magnitude” of Kagamihara. By comparing the obtained analysis results within formation in such a database, for example, it has become possible to analyze in detail the abnormalities in motion, allowing easier evaluation of the types of pathological movement disorders accompanied with certain neurological disease. (Page 14, lines 33-37; Page 22, lines 3-5 of Machine Translation).
Regarding claim 6, Jung teaches all of the elements of the claimed invention except “wherein the feedback information includes diagnosis information about a body part of the user with weak force control ability.”
Kagamihara, as previously discussed, teaches a motor function evaluation system that evaluates the movement function of the subject's wrist movement and indicates that the system can be used for diagnosis and treatment of neurological diseases based on the motor function of said wrist. Figure 5 (not shown), teaches the movement of the wrist joint every 100 milliseconds and the degree of contribution of each muscle at the corresponding instant. In a cerebellar disease patient, abnormal movement occurs in which the wrist joint moves in the direction opposite to the intended target, or is stopped in the middle and deviated in another direction. Hence, with the motor function evaluation system, it is possible to analyze the motor command causing the wrist movement, which can provide insight into the diagnosis information about a body part of the user with weak force control ability.  (Page 21, lines 21-34 of Machine Translation). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide “wherein the feedback information includes diagnosis information about a body part of the user with weak force control ability” of Kagamihara. (Page 14, lines 33-37). Doing so allows for the accuracy and efficiency of neurological disease diagnosis, wherein treatment can be improved, while also reducing the time, physical strength and economic burden on the patient. (Page 15, lines 1-6 of Machine Translation).
Regarding claim 9, Jung teaches an exercise method of upper extremity rehabilitation that evaluates force control ability, comprising displaying a target force direction on a display (250) (Page 5, lines 18-25); measuring a direction and magnitude of a force applied by a user via sensing unit (110) (Page 7, lines 3-14 of Machine Translation); and evaluating force control ability of the user by comparing a magnitude of the extracted force with the predetermined reference force magnitude via control unit (230) (Page 6, lines 6-20 of Machine Translation). 
However, Jung fails to teach the step of “extracting a component of the force applied in the same direction as the target force direction among components of the measured force”. 
Kagamihara, as previously discussed, teaches a motor function evaluation system that evaluates a motor function of a subject quantitatively. (Page 3, lines 30-32 of Machine Translation). The evaluation means (e.g., computer) may be provided with a database or the like provided with a large number of analysis results acquired in advance. For example, as shown in the upper diagram of Figure 5, in a cerebellar disease patient, abnormal movement occurred in which the wrist joint moved in the direction opposite to the intended target from the beginning, or stopped in the middle and deviated in another direction. With the motor function evaluation system of the present invention, it is possible to analyze the motor command causing the wrist movement at each moment of contribution of each muscle. In other words, during conventional motor function evaluation the features In other words, during conventional motor function evaluation, the features about “movement” are extracted and digitized and compared with the predetermined analysis results in the database (i.e., extracting a component of the force applied in the same direction as the target force direction among components of the measured force; evaluating force control ability of the user by comparing a magnitude of the extracted force with the predetermined reference force magnitude). (Page 21, lines 30-36; Page 22, lines 1-5 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide the step of “extracting a component of the force applied in the same direction as the target force direction among components of the measured force” of Kagamihara. By comparing the obtained analysis results within formation in such a database, for example, the possibility of a neurological disease accompanied by movement disorder and its pathological condition can be easily evaluated. (Page 14, lines 33-37 of Machine Translation).
Regarding claim 10, Jung teaches all of the elements of the claimed invention except “the computer program [is] being stored in a computer-readable recording medium”.
Kagamihara teaches that the evaluation program is stored in, for example, computer readable recording medium or storage means that can be connected to a computer. (Page 19, lines 7-13 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide that “the computer program [is] being stored in a computer- readable recording medium” of Kagamihara. Doing so provides a program that can efficiently diagnose or detect of neurological diseases. (Page 19, lines 1-3 of Machine Translation).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Chung (TW 200942221). 
Regarding claim 4, Jung teaches all of the elements of the claimed invention except “wherein the measuring unit is configured to receive information about the direction and magnitude of the force from a force measurement tool configured such that the user applies a force while gripping the force measurement tool”.
	Chung, in a related field of endeavor, teaches a rehabilitation equipment comprising a grip, a multi-axis power detector, a display device, and a controller. When the user starts to do rehabilitation, the user applies predetermined force on the grip, to keep the grip to move along a predetermined trajectory. Then, user's force value and the moving trajectory of the grip are detected and calculated. Thereafter, the moving trajectory recorded user's force values are calculated to provide quantitative measures for upper limb movement (i.e., wherein the measuring unit is configured to receive information about the direction and magnitude of the force from a force measurement tool configured such that the user applies a force while gripping the force measurement tool). (Page 2, lines 2-6; Page 6 lines 26-34 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide “wherein the measuring unit is configured to receive information about the direction and magnitude of the force from a force measurement tool configured such that the user applies a force while gripping the force measurement tool.” Doing so allows for the evaluation of the stability and biomechanical characteristics of the user's force and to inform the user of the evaluation and training results based on the trajectory and/or displacement of the grip. (Page 6, lines 3-8 of Machine Translation).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Aoki (WO 2006054490). 
Regarding claim 7, Jung teaches all of the elements of the claimed invention except “a fixing unit configured to fix a portion of the body of the user so that a force by body parts other than the body part subject to force control ability evaluation does not intervene”.
	Aoki, in a related field of endeavor, teaches (Figure 1) a foot gripping force measuring device that includes a foot positioning device that positions a foot so that a toe is positioned at a predetermined location on a footrest. (Paragraph [0010]). The foot position fixing device (60) further comprises a belt (62), belt fixing device (64), and a belt fastener (66). (Paragraph [0032] of Machine Translation). After positioning, the foot position fixing device that restricts the movement of the foot and fixes the foot to the footrest so that the toe is free, allowing for the pressing force of the toe in the state fixed by the foot position fixing device (i.e., a fixing unit configured to fix a portion of the body of the user so that a force by body parts other than the body part subject to force control ability evaluation does not intervene).  (Paragraph [0010] of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide “a fixing unit configured to fix a portion of the body of the user so that a force by body parts other than the body part subject to force control ability evaluation does not intervene.” Doing so allows for improved measurement accuracy as force from only the toes, restricted in a single direction, is received and measured. (Paragraph [0043] of Machine Translation).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Roche (WO 2015038979). 
Regarding claim 8, Jung teaches all of the elements of the claimed invention except an apparatus for evaluating force control ability of “a prosthesis”. 
Roche, in a related field of endeavor, teaches a system for providing kinetic assessment of a prosthetic joint comprising one or more prosthetic components, which includes taking quantitative measurements of at least the load, position of load, and alignment with the forces being applied to the joint. (Abstract; Paragraph [0090]). The measurement data is transmitted to a remote system (i.e., processing unit) having a GUI. (Paragraph [00100]). 
As shown in Figure 6, the surgeon takes a sensor insert (425) and places it into a knee tibial prosthetic component (600). (Paragraph [00102]). As shown in Figure 34, a GUI (100), (i.e., a display unit), displays when the surgeon repositions the leg to obtain a new target flexion angle value In this example the knee position (162B) alignment target is a flexion angle (156) of 45 degrees. As the surgeon is approaching the target flexion feedback is provided, for example the flexion angle text changes to a device color. If the surgeon has moved outside the target flexion value the indicator text color changes. When the surgeon is back within the target window about the third flexion target angle (e.g., 45 degrees), the text displays the angle in the device color (i.e., configured to display a target force direction). (Paragraph [00136]).
 The measurement device or sensored device, integrated into a prosthetic component, comprises at least a pressure sensor system to measure load magnitude and position of load magnitude (i.e., a measuring unit configured to measure a direction and magnitude of a force applied by a user through a prosthesis). (Paragraph [0098]).
In one embodiment, GUI can indicate a predetermined area range and compare the actual contact points to the predetermined area range. The user would rotate the tibial tray and sensored insert until the contact points are within the predetermined region. Similarly, remote system GUI (i.e., processing unit), can indicate a predetermined load magnitude range and compare to the measurement of load magnitude on each articular surface (i.e., a processing unit configured to evaluate force control ability of the prosthesis by comparing the measured force direction with the target force direction and comparing the measured force magnitude with a predetermined reference force magnitude). (Paragraph [00126]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to provide “a prothesis” of Roche. Doing so provides quantitative measurements that can be used to determine adjustments to bone, prosthetic components, or tissue prior to or during installation and permanent sensors in the final prosthetic components can provide periodic data related to the status of the implant in use. (Paragraph [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        11/15/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791